Opinion issued June 30, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00898-CR
____________

HERBERT JAMES SIMON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 964945



 
MEMORANDUM  OPINION
               A jury was impaneled and appellant, Herbert James Simon, pleaded guilty
to the offense of aggravated robbery.  The jury found appellant guilty and assessed
his punishment at confinement for 25 years.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).